IN THE SUPREME COURT OF THE STATE OF NEVADA


                MEIME, LLC, A NEVADA LIMITED                            No. 67814
                LIABILITY COMPANY,
                Appellant/Cross-Respondent,
                vs.
                                                                            FILED
                CHRISTOPHER HOMES RIDGES, LLC,                              MAY 1 1 2016
                A NEVADA LIMITED LIABILITY
                                                                          I TRACIE K. LINDEMAN

                COMPANY,                                                CLERK F\,'UPREME COURT

                Respondent/Cross-Appellant.                            BY
                                                                                S
                                                                             DEPUTY



                                    ORDER VACATING AND REMANDING
                                This is an appeal and cross-appeal from a district court
                judgment in a real property contract action.' Eighth Judicial District
                Court, Clark County; J. Charles Thompson, and Jerome T. Tao, Judges.
                                The district court granted judgment in favor of Christopher
                Homes Ridges, LLC based on the factual finding that MEIME, LLC
                "   provided no evidence that any homes were actually sold to 'buyers' during
                2009 at prices lower than [MEIME's] own 'base price." Having considered
                the parties' arguments and evidence introduced at trial, we agree that this
                finding was clearly erroneous. 2 Cf. Weddell v. H20, Inc., 128 Nev. 94, 101,



                      'Christopher Homes Ridges, LLC's cross-appeal is dismissed. See
                Ford v. Showboat Operating Co., 110 Nev. 752, 755, 877 P.2d 546, 548
                (1994) (concluding that a party "who seeks to alter the rights of the parties
                under a judgment must file a notice of cross-appeal" but recognizing that a
                party "may. . . without cross-appealing, advance any argument in support
                of the judgment even if the district court rejected or did not consider the
                argument"). We have considered all arguments asserted in Christopher's
                combined answering brief and opening brief and in its reply brief in
                rendering this disposition. See id.

                            are not persuaded by Christopher's suggestion that the district
                         2 We
                court, in failing to mention the $2.2 million sale of Lot 16, implicitly found
SUPREME COURT   that the Lot 16 sale was irrelevant.
      OF
    NEVADA

(0) 1947A   e
                 271 P.3d 743, 748 (2012) (recognizing that this court will not uphold a
                 district court's factual finding when it is clearly erroneous).
                               Christopher contends, however, that this court should
                 nevertheless affirm the judgment because the finding regarding
                 appellant's "base price" was also clearly erroneous and that, when
                 recognized as such, the evidence introduced at trial was sufficient to
                 support Christopher's theory of the case. We decline to affirm on this
                 basis because there is arguably conflicting evidence regarding the district
                 court's "base price" finding and because adopting Christopher's theory of
                 the case would require us to make additional evidentiary determinations
                 in the first instance.   Cf. Zugel v. Miller, 99 Nev. 100, 101, 659 P.2d 296,
                 297 (1983) ("This court is not a fact-finding tribunal."). Instead, we vacate
                 the district court's judgment and remand this matter. On remand, the
                 successor judge shall exercise his or her discretion in determining the
                 extent to which witnesses need to be recalled or a new trial held.        See
                 NRCP 63. Accordingly, we
                               ORDER the judgment of the district court VACATED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.




                                                              Saitta


                                                                                          'J.



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                cc:   Chief Judge, The Eighth Judicial District Court
                      Hon. J. Charles Thompson, Senior Judge
                      Robert F. Saint-Aubin, Settlement Judge
                      Kaempfer Crowell/Las Vegas
                      The Hayes Law Firm
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A